Exhibit 10.1


SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (the "Agreement"), is entered into as of
December   5  , 2014 by and between Las Vegas Cannabis Info Center, a Nevada
corporation, located at 6171 S. Las Vegas Blvd., Suite 210, Las Vegas, Nevada
89119 (referred to herein as the "Company" or "LVCIC"), and City Media, Inc., a
Utah corporation with its address at 7170 E. McDonald Dr., Suite 3, Scottsdale,
Arizona 85253 (referred to herein as the "Buyer").


WHEREAS:


A.
The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules
and regulations as promulgated by the United States Securities and Exchange
Commission (the "SEC") under the Securities Act of 1933, as amended (the "1933
Act");



B.
The Buyer desires to purchase and the Company desires to issue and sell 300,000
shares of the Company's common stock, $.001par value per share ("LVCIC Stock"),
equal to 30% of the equity in the Company, upon the terms and conditions set
forth in this Agreement; and



C.
As a potion of the purchase price for the Common Stock, the Company wishes to
receive and Buyer desires to issue and sell 25,000 shares of Buyer's common
stock, $0.001 par value per share ("CTYM Stock") upon the terms and conditions
stated in this Agreement.



NOW THEREFORE, the company and the Buyer hereby agree as follows:


ARTICLE I
PURCHASE AND SALE


1.01            Purchase and Sale of Common Stock.  Buyer agrees to purchase
from the Company and the Company agrees to sell to Buyer three hundred thousand
(300,000) shares of the Company for an aggregate purchase price of fifty
thousand dollars ($50,000) (the "Purchase Price"), payable $25,000 in cash and
$25,000 in CTYM Stock at $1.00 per share.


1.02            Closing.


a)
The purchase and sale of the shares of LVCIC Stock shall take place at such date
and time as shall be determined by the Buyer and the Company but in no event
later than January 5, 2015 (the "Closing").



b)
At the Closing:



i)
The Company shall deliver to the Buyer a certificate (or certificates) for
300,000 shares of LVCIC Stock.



ii)
The Buyer shall deliver to Company $25,000 in immediately available funds via
wire transfer pursuant to the Company's written wiring instructions.



iii)
The Buyer shall deliver irrevocable instructions to Action Stock Transfer,
instructing it to issue to the Company a certificate (or certificates) totaling
25,000 shares of CTYM common stock.

--------------------------------------------------------------------------------






iv)
At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.



v)
All representations, covenants and warranties of the Buyer and Buyer contained
in this Agreement shall be true and correct on and as of the closing date with
the same effect as though the same had been made on and as of such date.



ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES
OF THE BUYER


As an inducement to, and to obtain the reliance of the Company in connection
with the issuance of CTYM Stock, Buyer represents and warrants as follows:


2.01            Private Offering.    The offer, offer for sale, and sale of the
shares of CTYM Stock has not been and will not be registered with the Securities
and Exchange Commission (the "Commission").  The shares of CTYM Stock shall be
offered for sale and sold pursuant to the exemptions from the registration
requirements of Section 5 of the United States Securities Act of 1933, as
amended, and as such, will be deemed "restricted securities" limiting the shares
ability to be resold.


2.02            Approval of Agreement.       Buyer has full corporate power,
authority, and legal right and has taken, or will take, all action required by
law, its articles of incorporation, bylaws, and otherwise to execute and deliver
this Agreement and to consummate the transactions herein contemplated including
the issuance of the shares of the CTYM Stock. The board of directors of the
Buyer has authorized and approved the execution, delivery, and performance of
this Agreement and the transactions contemplated hereby including the issuance
of the CTYM Stock.


2.03            Legal Right.  The performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a
material breach or violation of any of the terms and provisions of, or
constitute a default under, any statute (except federal and state securities
laws, compliance with which is elsewhere provided for in particular detail),
indenture, mortgage or other agreement or instrument to which the Buyer is a
party or by which it is bound by any order, rule or regulation directed to such
party or its affiliates by any court or governmental agency or body having
jurisdiction over them; and no other consent, approval, authorization or action
is required for the consummation of the transactions herein contemplated other
than such as have been obtained.


2.04            Validly Issued.   The CTYM Stock, when issued, will be duly
authorized, validly issued, and non-assessable.


2.05            Organization.    The Buyer has been duly organized and is now,
and always during the period of the offer and sale will be, a validly existing
corporation under the laws of the state of Utah lawfully qualified to conduct
the business for which it was organized and which it proposes to conduct.


2.06            Capitalization.   The Buyer has an authorized capitalization of
90,000,000 shares of common stock, $0.001 par value and no preferred stock. The
Buyer currently has 11,971,600 shares of
2

--------------------------------------------------------------------------------






common stock issued and outstanding.


2.07            Litigation and Proceedings.   There are no actions, suits, or
proceedings pending or, to the knowledge of the Buyer, threatened by or against
the Buyer or affecting the Buyer, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind.  The Buyer does not have any knowledge of any default on
its part with respect to any judgment, order, writ, injunction, decree, award,
rule, or regulation of any court, arbitrator, or governmental agency or
instrumentality.


2.08            Material Contract Defaults.    The Buyer is not in default in
any material respect under the terms of any outstanding contract, agreement,
lease, or other commitment which is material to the business, operations,
properties, assets, or condition of the Buyer, and there is no event of default
or other event which, with notice or lapse of time or both, would constitute a
default in any material respect under any such contract, agreement, lease, or
other commitment in respect of which the Buyer has not taken adequate steps to
prevent such a default from occurring.


ARTICLE III
REPRESENTATIONS, COVENANTS, AND WARRANTIES
OF THE COMPANY


As an inducement to, and to obtain the reliance of the Buyer in connection with
its purchase of the shares of LVCIC Stock, Company represents and warrants as
follows:


3.01            Private Offering.    The offer, offer for sale, and sale of the
shares of LVCIC Stock have not been and will not be registered with the
Securities and Exchange Commission (the "Commission").  The shares of LVCIC
Stock shall be offered for sale and sold pursuant to the exemptions from the
registration requirements of Section 5 of the United States Securities Act of
1933, as amended, (or such similar laws of Australia) and as such, will be
deemed "restricted securities" limiting the shares ability to be resold.


3.02            Approval of Agreement.      Company has full corporate power,
authority, and legal right and has taken, or will take, all action required by
law, its articles of incorporation, bylaws, and otherwise to execute and deliver
this Agreement and to consummate the transactions herein contemplated including
the sale and transfer of the shares of the LVCIC Stock.  The execution,
delivery, and performance of this Agreement and the transactions contemplated
hereby, have been duly authorized by Company.


3.03            Legal Right.  The performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a
material breach or violation of any of the terms and provisions of, or
constitute a default under, any statute (except federal and state securities
laws, compliance with which is elsewhere provided for in particular detail),
indenture, mortgage or other agreement or instrument to which the Company is a
party or by which it is bound by any order, rule or regulation directed to such
party or its affiliates by any court or governmental agency or body having
jurisdiction over them; and no other consent, approval, authorization or action
is required for the consummation of the transactions herein contemplated other
than such as have been obtained.


3.04            Organization.    The Company has been duly organized and is now,
and always during the period of the offer and sale will be, a validly existing
corporation under the laws of the state of Nevada lawfully qualified to conduct
the business for which it was organized and which it proposes to conduct.


3.05            Validly Issued.   The LVCIC Stock, when issued, will be duly
authorized, validly issued, and non-assessable.
3

--------------------------------------------------------------------------------






3.06            Capitalization.   The Company has an authorized capitalization
of 1,000,000 shares of common stock, $0.001 par value and no preferred stock.
The Company currently has 700,000 shares of common stock issued and outstanding.


3.07            Litigation and Proceedings.   There are no actions, suits, or
proceedings pending or, to the knowledge of the Company, threatened by or
against the Company or affecting the Company, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind.  The Company does not have any knowledge of
any default on its part with respect to any judgment, order, writ, injunction,
decree, award, rule, or regulation of any court, arbitrator, or governmental
agency or instrumentality.


3.08            Material Contract Defaults.    The Company is not in default in
any material respect under the terms of any outstanding contract, agreement,
lease, or other commitment which is material to the business, operations,
properties, assets, or condition of the Company, and there is no event of
default or other event which, with notice or lapse of time or both, would
constitute a default in any material respect under any such contract, agreement,
lease, or other commitment in respect of which the Buyer has not taken adequate
steps to prevent such a default from occurring.


3.09            Securities Representations.   The Company understands and agrees
that the consummation of this Agreement, including the issuance of shares of
CTYM Stock as contemplated hereby, constitutes the offer and sale of securities
under the Securities Act.  The Company agrees that such transactions shall be
consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, among other items, on the
circumstances under which such securities are acquired. The Seller understands
that the shares of CTYM Stock have not been registered under the Securities Act
and must be held indefinitely without any transfer, sale, or other disposition
unless such shares are subsequently registered under the Securities Act or
registration is not required under the Securities Act in reliance on an
available exemption.  The shares of CTYM Stock to be acquired by the Company
under the terms of this Agreement will be acquired for the Company's own
account, for investment, and not with the present intention of resale or
distribution of all or any part of the securities.  Company agrees that it will
refrain from transferring or otherwise disposing of any of the shares, or any
interest therein, in such manner as to violate the Securities Act or any
applicable state securities law regulating the disposition thereof.  Company is
an "accredited investor" within the meaning of Regulation D promulgated under
the Securities Act and has adequate means for providing for its current needs
and possible personal contingencies and has no need now and anticipates no need
in the foreseeable future to sell the shares of CTYM Stock which Company is
purchasing hereby.  Company understands that the shares of CTYM Stock being sold
pursuant to this Agreement are being offered and sold in reliance on specific
exemptions from the registration requirements of Federal and state securities
laws and that the Buyer is relying upon the truth and accuracy of Company's
representations, warranties, agreements, and understandings set forth herein to
determine Company's suitability to acquire the shares of CTYM Stock.


3.10            Investment Experience. Company is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the shares of CTYM Stock.


3.11            Disclosure Information.  Company has received all the
information that Company considers necessary or appropriate for deciding whether
or not to purchase the shares of CTYM Stock.  Company further represents that it
has had an opportunity to ask questions and receive answers from the Buyer
regarding the terms and conditions of the offering of the shares of CTYM Stock. 
The foregoing, however, does not limit or
4

--------------------------------------------------------------------------------






modify the representations and warranties of the Buyer in Article 2 of this
Agreement or the right of Company to rely thereon.


3.12            Acknowledgment. Company acknowledges that an investment in the
shares of CTYM Stock involves substantial risk.


3.13            Informed Decision.  The Company has had an opportunity to
consult with its independent legal, tax and financial advisors, and together
with such advisors, has evaluated the transactions contemplated in this
Agreement and has independently determined to agree to the terms and conditions
of this Agreement.  No representation is being or has been made by the Company,
the Buyer or either of their respective advisors to the Company regarding the
tax, financial, legal or other effects to the Company or its stockholders of the
transactions contemplated in this Agreement.  The Company is familiar with and
understands the business and financial condition, operations and prospects of
the Buyer and Company and is sufficiently informed and sophisticated enough to
make a decision regarding the transactions contemplated by this Agreement.


ARTICLE IV
SPECIAL COVENANTS


4.01            Use of Proceeds.  The Company shall use the proceeds for general
working capital purposes.


4.02            Purchase and Sale of Stock.  The Buyer and Company agree and
understand that the consummation of this Agreement including the purchase, sale
and exchange of the shares of LVCIC Stock and CTYM Stock as contemplated hereby,
constitutes the offer and sale of securities under the Securities Act and
applicable state statutes.  The Buyer and Company agree such transactions shall
be consummated in reliance on exemptions from the registration and prospectus
delivery requirements of such statutes which depend, among other items, on the
circumstances under which such securities are acquired. The Buyer and Company
acknowledge that the basis for relying on exemptions from registration or
qualifications are factual, depending on the conduct of the various parties, and
that no legal opinion or other assurance will be required or given to the effect
that the transactions contemplated hereby are in fact exempt from registration
or qualification.


4.03            No Integration.  The Company shall not make any offers or sales
of any security (other than the Securities) under circumstances that would
require registration of the Securities being offered or sold hereunder under the
1933 Act or cause the offering of the Securities to be integrated with any other
offering of securities by the Company for the purpose of any stockholder
approval provision applicable to the Company or its securities.


4.04            Public Statements.  Subject to their respective legal
obligations (including requirements of stock exchanges and other similar
regulatory bodies), the Company and Buyer shall consult with one another, and
use reasonable best efforts to agree upon the text of any press release, before
issuing any such press release or otherwise making public statements with
respect to the transactions and in making any filing with any federal or state
governmental or regulatory agency or with any securities exchange with respect
thereto.


4.05            No Representation Regarding Tax Treatment.  No representation or
warranty is being made by any party to any other regarding the treatment of this
transaction for federal or state income taxation.  Each party has relied
exclusively on its own legal, accounting, and other tax adviser regarding the
treatment of this transaction for federal and state income taxes and on no
representation, warranty, or assurance from any other
5

--------------------------------------------------------------------------------






party or such other party's legal, accounting, or other adviser.


4.06            Expenses of Sale.  The Buyer will pay all expenses incident to
the performance of its obligations hereunder, including but not limited to the
fees and expenses of its counsel and accountants, and the cost of qualifying the
offer and sale of the shares of CTYM Stock in various jurisdictions or obtaining
an exemption therefrom. The Company shall be responsible for all of its expenses
including the cost associated with transfer of the CTYM Shares and its
attorney's fees.


ARTICLE V
MISCELLANEOUS


5.01            Attorney's Fees.  In the event that any party institutes any
action or suit to enforce this Agreement or to secure relief from any default
hereunder or breach hereof, the breaching party or parties shall reimburse the
nonbreaching party or parties for all costs, including reasonable attorneys'
fees, incurred in connection therewith and in enforcing or collecting any
judgment rendered therein.


5.02            Entire Agreement.  This Agreement represents the entire
agreement between the parties relating to the subject matter hereof.  All
previous agreements between the parties, whether written or oral, have been
merged into this Agreement.  This Agreement alone fully and completely expresses
the agreement of the parties relating to the subject matter hereof.  There are
no other courses of dealing, understandings, agreements, representations, or
warranties, written or oral, except as set forth herein.


5.03            Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the closing and the
consummation of the transactions herein contemplated for a period of six months
from the closing, unless otherwise provided herein.


5.04            Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


5.05            Amendment or Waiver.  Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law, or in equity, and such remedies may be enforced concurrently, and no
waiver by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the closing, this
Agreement may be amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance thereof may be extended by a
writing signed by the party or parties for whose benefit the provision is
intended.


5.06            Binding Effect.  This Agreement shall inure to the benefit of
and be binding upon the Buyer and Company and their successors.  Nothing
expressed in this Agreement is intended to give any person other than the
persons mentioned in the preceding sentence any legal or equitable right, remedy
or claim under this Agreement.


5.07            Severability.  Every provision of this Agreement is intended to
be severable.  If any term or provision hereof is illegal or invalid for any
reason whatsoever, such illegality or invalidity shall not affect the validity
of the remainder hereof.


5.08            Captions.  The captions or headings in this Agreement are
inserted for convenience and identification only and are not intended to
describe, interpret, define, or limit the scope, extent, or intent of this
Agreement or any provisions hereof.
6

--------------------------------------------------------------------------------






5.09            Applicable Law.  The Buyer and Company hereby agree this
Agreement shall be governed by and construed and enforced under and in
accordance with the laws of the State of Nevada and all subject matter and in
persona jurisdiction shall be the state courts of Nevada and as such the Buyer
and Company irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the courts of the State of Nevada and of the United States of
America located in Nevada for any actions, suits or proceedings arising out of
or relating to this Agreement and the Buyer and Company agree not to commence
any action, suite or proceedings relating thereto except in such courts.


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.




BUYER:
City Media, Inc.
a Utah corporation
 
COMPANY:
Las Vegas Cannabis Info Center
a Nevada corporation
                   
By:
ERIC MILLER   
By:
HAL J. LEWIS           
Name:
Eric Miller, President   
Name:
Hal J. Lewis           
Its:
1/5/15   
Its:
 
















7